NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Reply
The examiner has considered applicant’s supplemental reply dated April 16, 2021, under the guidance set forth in MPEP § 714.03(a).  The supplemental reply is entered.  The present Office Action is in response to both the reply dated April 9, 2021, and the supplemental reply dated April 16, 2021.
Response to Applicant’s Amendment
In the amendments to the claims dated April 9, 2021, and April 16, 2021, applicant cancelled the claims rejected as obvious in the Office Action dated February 1, 2021.  Applicant additionally addressed the objection to claim 12.  Finally, in the amendment to the claims dated April 16, 2021, applicant replaced the term “catalyst for lignin polymerization” in claim 12 with the term “catalyst for lignin depolymerization.”  The latter amendment is not interpreted as substantially modifying the structure of the system of claim 12.  
The examiner notes that the term “the lignin-biomass” in dependent claim 19 does not find express antecedent basis in parent claim 15.  However, one of ordinary skill would clearly understand that the “lignin-biomass” of claim 19 is the same limitation as the “lignin-containing biomass” of parent claim 15.  Accordingly, because the scope of the claim would be reasonably ascertainable to those skilled in the art, the examiner does not find claim 19 to be indefinite.  See MPEP § 2173.05(e).  
In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
Claims 12-24 are considered to be allowable for the reasons given on page 8 of the Office Action dated February 1, 2021.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767